Citation Nr: 1529468	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, all extremities.  

2.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant (Veteran) served on active duty from December 1960 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The appellant later testified at a hearing before a Veterans Law Judge in November 2013.  A transcript of that hearing is of record in the appellant's Veterans Benefits Management System (VBMS) electronic file.  The VLJ that conducted the November 2013 hearing no longer is employed by the Board.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on appeal.  See 38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707 (2014).  The Board offered the appellant the opportunity to testify at another hearing and gave him 30 days to respond to the March 2015 letter to inform the Board of his decision.  The Board indicated that if he did not respond within the 30 day time period, it would be assumed that he did not desire another hearing and the Board would proceed accordingly.  No response was received from the appellant and the Board will proceed with the adjudication of the claim.  

The Board remanded the claims in January and June 2014 for further development.  

The issue of entitlement to service connection for peripheral neuropathy of all the extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that the appellant had active service in the Republic of Vietnam, that he served aboard a ship that docked in Vietnam, or that he was ever on a landmass or inland waters of Vietnam during the Vietnam era.  

2.  There is no competent and credible evidence that the appellant was actually exposed to herbicide during his service.  

3.  The most credible and competent evidence shows that a respiratory disorder, to include COPD, was not incurred in service or for many years thereafter; and does not show that COPD is due to service, to include as a result of herbicide or asbestos exposure.  


CONCLUSION OF LAW

A respiratory disorder, to include COPD, was not incurred or aggravated by active service, including as a result of herbicide or asbestos exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

 Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

 Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letters dated in April 2010 and July 2013 of the criteria for establishing service connection, asbestos exposure, and herbicide exposure, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.   See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The RO obtained the appellant's service treatment records and VA treatment records.  He submitted private treatment records and personal statements in support of his appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The April 2014 VA examination indicated that the appellant had no evidence of asbestosis.  However, the examiner did not discuss herbicide exposure.  The July 2014 VA examination was thorough as to the appellant's assertion regarding herbicide exposure and asbestos exposure.  Further clarification regarding asbestos exposure and whether the appellant had a disability as a result of asbestos exposure was made in the November 2014 and January 2015 addendums.  The Board finds that the examinations are now adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4). 

The appellant was afforded a hearing before a VLJ wherein he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

A claimant who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the claimant was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197   (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

In October 2011, a request for information was made to determine whether the appellant had served in Vietnam or could furnish any documents indicating exposure to herbicides.  

In January 2012, a formal finding of lack of information required to corroborate exposure to Agent Orange in Vietnam was associated with the claims folder.  The formal finding showed no evidence of the appellant with Vietnam service, no service treatment records for Agent Orange exposure, and the ship the appellant was attached to, the USS Eversole, was not listed as a ship wherein it was conceded that there was Agent Orange exposure.  The appellant was sent a duty to assist letter asking for circumstances surrounding exposure to Agent Orange.  No correspondence from the appellant was received in this regard.  

The appellant did allege that he was exposed to herbicides (Agent Orange) while he was on the ship when jet fuel and other unknown chemicals were dumped by planes during landing.  He maintains that these unknown chemicals should be considered as herbicides (Agent Orange).  With regard to the appellant's lay statement asserting exposure to herbicides, the Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the appellant was stationed at any given time.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet .App. 36 (2010). The appellant's statement that other unknown chemicals should be accepted as Agent Orange is speculative and cannot be used as a basis for determining herbicide exposure.  His own statements, with nothing more to corroborate or substantiate his statements, are insufficient in this regard.   

Additionally, the medical evidence of record has not shown that the appellant has COPD as a result of herbicide exposure.  In the July 2014 VA medical opinion, the examiner states that COPD is not a recognized presumptive disease of Agent Orange exposure and that it was his opinion that the appellant's pulmonary condition was most likely due to a previous history of smoking on the part of the appellant and was not due to Agent Orange exposure.   

The fact that the appellant is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

Service treatment records showed no findings, treatment, or diagnosis of a respiratory disease or any exposure to herbicides in service.  The appellant's service treatment records only showed that he reported a cold in 1963.  On separation examination in November 1964, clinical evaluation of the lungs and chest proved normal.  After service discharge, there is no evidence of a respiratory problem until the appellant was diagnosed with COPD in April 2014 with COPD.  During this VA examination, the evidence reflects, in the appellant's own statements, that he had a smoker's cough during service, that it has remained the same since that time.  However, the diagnosis of COPD in 2014, shows the condition is mild.  None of the medical records after service provides a nexus between the appellant's COPD and his active duty service. 

Therefore, the appellant's claim for service connection for COPD must be denied on a direct basis, in addition to as due to herbicide exposure.  

After careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that there is no competent evidence that the appellant was exposed to herbicides during his service.  Moreover, there is no competent evidence linking his COPD to service and no competent evidence establishing that the appellant was actually exposed to herbicides during his service.  His assertion of exposure is outweighed by the evidence discussed above, which does not establish exposure.  As such, service connection for COPD on a direct basis and due to herbicides is not warranted, and the claim on those bases, must be denied. 

As to the appellant's allegations that he has COPD as due to asbestos exposure, that too, must also fail. 

At the outset, it has already been established that the appellant was diagnosed with mild COPD in April 2014.  The appellant had previously submitted an asbestos exposure listing indicating that his military occupational specialty (MOS) was Gas Turbine System Technician.  He also served on a Naval destroyer, the USS Eversole.  There is the possibility that the appellant could have been exposed to asbestos. 

The April 2014 VA examination, indicated, in pertinent part, that a chest x-ray showed some flattening of the appellant's diaphragm and changes that were indicative of COPD.  Mild apical pleural scarring without evidence of pleural calcification of pleural plaques to indicate asbestosis.  The examiner opined that although it was conceivable that the appellant was exposed to asbestos without respiratory protection, his radiographic and respiratory studies were negative for asbestosis.  

Additional VA examination was performed in July 2014.  The appellant stated that he first noticed dyspnea approximately 20 years prior to the VA examination, in 1994, which would have been 30 years after his discharge from military service.  It was also noted that he started smoking in 1960 and stopped in 1984.  At that time, he smoked 2 packs per day.  The examiner opined that the appellant's respiratory disease was mild COPD, suggested by his most recent chest x-ray.  Granulomas were noted, but these were common and frequently related to a remote exposure to a fungal agent.  There was no evidence of the diagnostic feature of asbestos related disease present.  The examiner noted a heavy history of smoking and stated that it was his belief that the appellant's current pulmonary disorder was likely related to a previous history of smoking and not related to asbestos exposure.  

In a November 2014 addendum to the July 2014 VA examination, additional information was requested.  The examiner was asked "the relationship between active service and the tiny nodules in the right mid to lower lung on chest x-ray in 2007, and a mild decrease in diffusion capacity noted on pulmonary function tests.  An additional CT scan of the chest was performed in August 2014.  The examiner inquired of the radiologist that performed the April 2014 CT scan if the findings could be related to the appellant's alleged asbestos exposure many years ago.  The radiologist responded that the plaque-like nodule along the right major fissure seen on April 2014 and August 2014 chest CT's were unlikely to be on the basis of remote asbestos exposure, given the lack of calcification and absence of additional significant pleural plaques.  The examiner therefore concluded that there was no evidence confirming any pulmonary disease being present linked to asbestos.  The findings, according to the examiner, were related to the appellant's long history of smoking with COPD and probable post inflammatory changes and according to the examiner, were not related to an inservice exposure to asbestos or any other event.  

The VA examiner was asked to comment on the appellant's 2007 chest x-ray addressing any relationship between active service and the tiny nodules in the right mid to lower lung noted on the x-ray.  The examiner stated that the chest x-ray report of the University of Tennessee in 2007 revealed what would most likely be granulomatous.  Subsequent VA CT scans of April and August 2014 did not demonstrate significant change.  The examiner stated that findings of the August 2007 did not change his opinion indicating that the appellant's decreased diffusion capacity and tiny granulomas were not related to the appellant's military service.  

In this case, service connection for COPD due to asbestos exposure must fail.  The evidence of record shows no findings, diagnoses, or treatment for COPD during service or for many years thereafter.  On only one occasion, the appellant was seen for a cough.  He was diagnosed with COPD in 2007, over 30 years after service.  At that time, no one, other than the appellant, attributed his COPD to an event in service.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313   (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).  

The appellant is competent to state that he had respiratory complaints in service. However, he is not able to diagnose the condition.  His lay testimony describing his symptoms in service has not been later diagnosed by a medical professional who has established a nexus between that diagnosis and his service.  He has been diagnosed with COPD, however, no respiratory problems/COPD have been established prior to 2007, a period of as many as 40 years after service.  Additionally, no medical provider has provided a nexus between that any diagnosed respiratory problem, to include COPD, and an event in service.  In fact, the examiners providing medical opinions in this case have attributed his COPD to long term smoking and not to an event in service, herbicides, or asbestos.  Additionally, COPD is not a presumptive disease for herbicides, and he also has not been shown to have Vietnam service.  Further, the examiner has also indicated that he does not have any medical evidence of asbestos exposure, so even if he was exposed to asbestos in service, his COPD shows no signs of being related to asbestos exposure.  Again, both examiners that examined the appellant and reviewed radiological test results have concluded that the appellant's COPD is not related to service on a direct basis, due to herbicide exposure, or to asbestos exposure.  His COPD is the result of long-term smoking.  Therefore, the claim must be denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for COPD or any other respiratory disorders, to include as due to herbicide and asbestos exposure, is denied.  


REMAND

Additional development is necessary in this case.  

The appellant asserts that service connection is warranted for peripheral neuropathy of all the extremities based on active service.  He also maintains that in addition to herbicide and asbestos exposure, heavy metal exposure, exposure to metals used for filling his teeth in service, and jet fuel exposure in service are causes of his peripheral neuropathy.  No examiner has addressed his claim of jet fuel exposure in service as a possible cause for his peripheral neuropathy of all extremities.  Therefore, the Veteran needs an examination with an opinion in this regard.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present peripheral neuropathy of all extremities.  The claims file (VBMS file) must be reviewed by the examiner and the report should note that review.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any current peripheral neuropathy of the upper and lower extremities is at least as likely as not (50 percent or greater probability) related to the appellant's active service, to include jet fuel exposure. 

The examiner must provide complete rationale for the opinions/conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions. 

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


